DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 was filed after the mailing date of the non-final on 04/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 2, 4-9, 11, 13-16, 22-23, and 28-32 were previously pending and subject to non-final action dated Apr. 04, 2021. In the response filed on Aug. 13, 2021, claims 1, 11, 13, and 15-16, were amended, claims 4 and 7 were cancelled and claims 33-34 were newly added claims. Therefore, claims 1, 2, 5-6, 8-9, 11, 13-16, 22-23, and 28-34 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments, see pages 09-24, filed Aug. 16, 2021, with respect to claims 1, 2, 5-9, 11, 13-16, 22-23, and 28-34 under 35 U.S.C. 103 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-6, 8-9, 11, 13-16, 22-23, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US PGPUB: 20170277256, hereinafter "Burns") in view of Eim et al. (US PGPUB: 20170064374, hereinafter "Eim") in view of Neely, III et al. (US PAT: 7,667,700, hereinafter "Neely") in view of Forstall et al. (US PGPUB: 20130326425, hereinafter “Forstall”) and in further view of Poupyrev et al. (US PGPUB: 20160349845, hereinafter “Poupyrev”)
Regarding independents claim 1, Burns teaches: In a digital medium environment to control navigation of three dimensional digital content, a method implemented by a computing device, the method comprising: (Burns − [0025] In some implementations, a combination of user input provided via a user input device and natural user input may be used to generate control commands to perform a navigation of the virtual environment 108. [0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
displaying, by the computing device, three dimensional digital content from a first viewpoint in a user interface, (Burns − [0001] A virtual-reality experience simulates a three-dimensional real world and/or imagined world. In one example, a virtual-reality experience is provided to a user by a computing system that visually presents a virtual environment to the user's eye(s) via a near-eye display.)
the display of the three dimensional digital content navigable via motion of a user's head or the computing device; (Burns − [0023] In some implementations, the virtual-reality computing system 102 may he configured to generate such commands via natural user input from the user 100. Natural user input may include, but is not limited to, voice commands, head pose/motion, gestures, and the user's eye gaze.)
and controlling navigation, by the computing device, of the display of the three dimensional digital content in the user interface (Burns − [0024] In another example, the begin-adjustment command is generated based on the user 100 making a fist with a hand. Circular motion of the closed fist causes corresponding rotations of the perspective of the virtual environment 108. [0025-0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
Burns does not explicitly teach: displaying, by the computing device, a virtual control simultaneously with the three dimensional digital content within the user interface, the virtual control including a plurality of different viewpoints that each include a display of the three dimensional digital content from the different viewpoint and are each selectable to navigate from the display of the three dimensional digital content to the display of the three dimensional digital content from the different viewpoint;
However, Eim teaches: displaying, by the computing device, a virtual control simultaneously with the three dimensional digital content within the user interface, (Eim − [0248] FIG. 6 is a diagram for an example of an indicator of a multi-view video displayed in a mobile terminal according to one embodiment of the present invention. [0249] Since a multi-view video corresponds to a video of which 360 degrees capture at one time. [0250] In this case, the viewing angle indicator can appear in various ways. Referring to FIG. 6 (a), the viewing angle indicator can appear as an unfolded form of a cube.)
the virtual control including a plurality of different viewpoints that each include a display of the three dimensional digital content from the different viewpoint (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.)
and are each selectable to navigate from the display of the three dimensional digital content to the display of the three dimensional digital content from the different viewpoint; (Eim − [0252] Referring to Fig. 6(b) a viewing angle indicator can appear in a cube form. In this case, similar to a scheme of FIG. 6 (a), the viewing angle indicator can include a first viewing angle 621, a second viewing angle 622, a third viewing angle 623, a fourth viewing angle 624, a fifth viewing angle 625 and a sixth viewing angle 626. Eim describes each viewing angle is displayed in a cube form as in Fig. 6(b) viewing angles 621-626. [0298-0304] FIG. 14 is a diagram for an example of changing a playback viewing angle according to an input signal inputted on a viewing angle indicator 1410 in a multi-view video displayed in a mobile terminal according to one embodiment of the present invention. In an embodiment of FIG. 14, the viewing angle indicator can be implemented as a cube described earlier with respect to FIG. 6 (b). As shown in Fig. 14 (a-c) a first input signal 1421 inputted on the angle indicator 1410 can be sensed on one of the viewing angle area 1411 corresponding to the first viewing angle area. The first viewing angle 621 mention earlier in Fig. 6(b). The viewing angle indicator can highlight an area 1411 corresponding to the first viewing angle and the mobile terminal can display a first frame 1430a. A short touch, drag touch or long press touch can be inputted on additional viewing angles shown in the viewing angle indicator 1410 as shown in Fig. 14(b-c).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Burns to provide a virtual environment of displaying multiple viewing angles in a 360 environment of Eim to allow a user to control selecting and viewing different FOV (field of view) in real time. One of ordinary skills would have been motived to modify Burns with Eim to provide a faster approach of selecting different viewing angles with a single selection without being required to scroll through multiple viewing angles to reach a viewing angle of focus.
Burns teaches detecting user input and rendering continuous movement from first viewpoint to a second viewpoint (Burns – [0050] Fig. 9) but does not explicitly teach: rendering continuous movement from the first viewpoint to the one of the plurality of different viewpoints by displaying a plurality of transitional viewpoints responsive to determining that the first viewpoint and the one of the plurality of different viewpoints include at least one overlapping portion of the three dimensional digital content; 
However, Neely teaches: rendering continuous movement from the first viewpoint to the one of the plurality of different viewpoints by displaying a plurality of transitional viewpoints responsive to determining that the first viewpoint and the one of the plurality of different viewpoints include at least one overlapping portion of the three dimensional digital content; (Neely – [Col, 2 ll. 5-15] One aspect of the invention is a method for preventing cybersickness comprising acts of: receiving input from a user; determining a first position and a second position from the input; transitioning a virtual viewpoint of the user from the first position to the second position; [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of 
Burns does not explicitly teach: and transitioning directly from the first viewpoint to the one of the plurality of different viewpoints responsive to determining that the first viewpoint and the one of the plurality of different viewpoints do not include an overlapping portion of the three dimensional digital content.
However, Forstall teaches: rendering continuous movement from the first viewpoint to the one of the plurality of different viewpoints by displaying a plurality of transitional viewpoints responsive to determining that the first viewpoint and the one of the plurality of different viewpoints include at least one overlapping portion of the three dimensional digital content; (Forstall – Fig. 32 and Fig. 34 [abstract] The UI includes a display area for a three-dimensional (3D) presentation of the map. [0003] In some embodiments, this device has a multi-touch interface for allowing a user to provide touch and gestural inputs through the screen to interact with the application. [0019] In some embodiments, the gestural input is a two-finger pinching/spreading operation to adjust the zoom level. [0306-0309] Next, the process 3200 determines (at 3215) whether the original region (first viewpoint) and the target region (destination viewpoint) overlap at least partially. When the process 3200 determines (at 3215) that the two regions overlap at least partially. The process 3200 then determines (at 3240) whether to display animation to target region and is described in further detail below by reference to FIG. 34. [0320-0321] The process 3400 determines (at 3415) that the zoom levels of the original and the target regions are moderately different, the process 3400 displays (at 3420) an animation from the original region to the target region.)
and transitioning directly from the first viewpoint to the one of the plurality of different viewpoints responsive to determining that the first viewpoint and the one of the plurality of different viewpoints do not include an overlapping portion of the three dimensional digital content. (Forstall − [0307-0308] When the process 3200 determines (at 3215) that the original and target regions do not overlap, the process 3200 determines (at 3220) whether the two regions are separated by more than a threshold distance. In some embodiments, the process 3200 computes this threshold distance dynamically based on the current zoom levels of the original region and the target region. When the process 3200 determines (at 3220) that the two regions are separated by more than the threshold distance, the process 3200 displays (at 3230) the target region without animating from the original region to the target region.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely and Forstall as each inventions relates to navigating within a virtual environment. Adding the teaching of Forstall provides Burns, Eim and Neely with the ability to transition between navigation viewpoints based on a distance threshold. One of ordinary skills would have been motived to modify Burns with Eim to provide a faster approach of selecting different viewing angles with a single selection without being required to scroll through multiple viewing angles to reach a viewing angle of focus.
Burns teaches detecting, by the computing device, a gesture performed by at least one appendage of the user (Burns − [0022]) but does not explicitly teach: detecting, by the computing device, a gesture performed by at least one appendage of the user in relation to the virtual control in the user interface without contacting the user interface, the gesture selecting one of the plurality of different viewpoints; and controlling navigation, by the computing device, of the display of the three dimensional digital content in the user interface in response to the detecting of the gesture by: 
However, Poupyrev teaching: detecting, by the computing device, a gesture performed by at least one appendage of the user in relation to the virtual control in the user interface without contacting the user interface, the gesture selecting one of the plurality of different viewpoints; and controlling navigation, by the computing device, of the display of the three dimensional digital content in the user interface in response to the detecting of the gesture by: (Poupyrev − [0038] FIG. 2 depicts a procedure 200 and FIG. 3 depicts a system 300 in an example implementation in which inputs involving movement of body parts of a user that impart haptic feedback to the user are used to initiate operations of the computing device. [0056] For example, movements of the fingers of the hand of the user 808 may mimic interaction with a virtual tool, such as a control knob 810. Operation may be associated with this virtual control, such as to navigate through different content (i.e. playlist). The different content being a plurality of different viewpoints.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within 
Regarding dependents claim 2, Burns teaches: wherein the displaying of the three dimensional digital content is immersive to appear via at least some of the plurality of different viewpoints in the user interface as at least partially surrounding the user. (Burns – [0033] As shown in FIG. 3, the virtual-reality computing system 102 rotates the virtual environment 108 from the initial perspective 206 (shown in FIG. 2) to an intermediate perspective 300 based on a rotation command. In one example, the perspective of the virtual environment 108 is rotated based on the user's gaze 110 moving to an updated gaze target 302 subsequent to the begin-rotation command. [0036] As shown in FIG. 4, the virtual-reality computing system 102 continues to rotate the virtual environment 108 from the intermediate perspective 300 (shown in FIG. 3) to an updated perspective 400 based on the rotation command.)
Regarding dependents claim 5, Burns teaches: wherein the controlling of the navigation includes displaying feedback in the user interface that corresponds to the manipulation of the virtual control in real time as part of the recognized gesture. (Burns − [0031] Furthermore, the virtual-reality computing system 102 may visually present, via the near-eye display 104, a rotation indicator 204 that indicates a direction of rotation of the virtual environment 108 relative to an initial perspective 206 of the field of view 106. The rotation indicator 204 may take any suitable form to provide visual feedback to the user 100 of a direction of rotation of the virtual environment 108. In the depicted example, the rotation indicator 204 extends from the virtual turtle to a point on a perimeter of the focus region 202. The rotation indicator 204 may move along the perimeter of the focus region 202 as the virtual environment 108 rotates. In other words, the rotation indicator 204 takes the form of a virtual handle that appears to rotate the virtual turtle.)
Regarding dependents claim 6, Burns teaches: wherein the detecting is performed using at least one camera of the at least one computing device as part of a natural user interface. (Burns − [0023] In some implementations, the virtual-reality computing system 102 may he configured to generate such commands via natural user input from the user 100. Natural user input may include, but is not limited to, voice commands, head pose/motion, gestures, and the user's eye gaze. [0067] The virtual-reality computing system 1000 may also support other suitable positioning techniques, such as GPS or other global navigation systems.)
Regarding dependents claim 8, Burns does not explicitly teaches: wherein the virtual control includes a plurality of different viewpoints of the three dimensional digital content are displayed in the user interface as a reduced- view of the three dimensional digital content.
However, Eim teaches: wherein the virtual control includes a plurality of different viewpoints of the three dimensional digital content are displayed in the user interface as a reduced- view of the three dimensional digital content. (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and Forstall with navigation to different viewpoint by gesture recognition without physically touching the computing device. One of ordinary skills would have been motived to modify Burns, Eim, Neely and Forstall to provide gesture detection with virtual tools to improve multitasking by recognizing gestures in three dimensions without physically touching the computer device.
Regarding dependents claim 9, Burns teaches: wherein the virtual control is displayed in the user interface to mimic a physical control that is moveable by the at least one appendage of the user. (Burns – [0039] In another example, the virtual environment rotates in real-time to match the current gaze target until the end-rotation command is received. In another example, whenever the user's gaze makes a circular motion gesture, the virtual environment rotates to mimic the gesture regardless of a position of the user's gaze target while performing the gesture.)
Regarding independents claim 11, Burns teaches: In a digital medium environment to control navigation of three dimensional digital content, a method implemented by at least one computing device, the method comprising: (Burns − [0025] In some implementations, a combination of user input provided via a user input device and natural user input may be used to generate control commands to perform a navigation of the virtual environment 108. [0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
displaying, by the at least one computing device, the three dimensional digital content from a first viewpoint in a user interface; (Burns − [0001] A virtual-reality experience simulates a three-dimensional real world and/or imagined world. In one example, a virtual-reality experience is provided to a user by a computing system that visually presents a virtual environment to the user's eye(s) via a near-eye display.)
detecting, by the at least one computing device, a gesture performed by at least one appendage of a user of the at least one computing device, (Burns − [0031] Furthermore, the virtual-reality computing system 102 may visually present, via the near-eye display 104, a rotation indicator 204 that indicates a direction of rotation of the virtual environment 108 relative to an initial perspective 206 of the field of view 106. The rotation indicator 204 may take any suitable form to provide visual feedback to the user 100 of a direction of rotation of the virtual environment 108.)
controlling the displaying of the three dimensional digital content to show continuous movement from the first viewpoint to the second viewpoint by displaying a plurality of transitional viewpoints between the first and second viewpoints; (Burns – [0050] Fig. 9 For example, the navigation command may include a rotation, a translation, or a combination of a rotation and a translation. At 912, the method 900 includes adjusting the field of view of the virtual environment from the first perspective to a second perspective based on the navigation command.)
Burns teaches detecting user input and rendering continuous movement from first viewpoint to a second viewpoint (Burns – [0050] Fig. 9) but does not explicitly teach: responsive to a determination that the first viewpoint and the second viewpoint include at least one overlapping portion of the three dimensional digital content,
However, Neely teaches: responsive to a determination that the first viewpoint and the second viewpoint include at least one overlapping portion of the three dimensional digital content, (Neely − [Col, 2 ll. 5-15] One aspect of the invention is a method for preventing cybersickness comprising acts of: receiving input from a user; determining a first position and a second position from the input; transitioning a virtual viewpoint of the user from the first position to the second position; [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, and Neely as each inventions relates to virtual environment of navigation. Adding the teaching of Neely provides Burns with the ability to transition from one location to another location based on an amount of speed from one scene to another scene. Therefore, providing the benefit of reducing cyber sickness in a virtual environment.
Burns does not explicitly teach: and responsive to a determination that the first viewpoint and the second viewpoint do not include an overlapping portion of the three dimensional digital content, controlling the displaying of the three dimensional digital content to transition from the first viewpoint to the second viewpoint without displaying the plurality of transitional viewpoints
However, Forstall teaches: and responsive to a determination that the first viewpoint and the second viewpoint do not include an overlapping portion of the three dimensional digital content, controlling the displaying of the three dimensional digital content to transition from the first viewpoint to the second viewpoint without displaying the plurality of transitional viewpoints. (Forstall − [0307-0308] When the process 3200 determines (at 3215) that the original and target regions do not overlap, the process 3200 determines (at 3220) whether the two regions are separated by more than a threshold distance. In some embodiments, the process 3200 computes this threshold distance dynamically based on the current zoom levels of the original region and the target region. When the process 3200 determines (at 3220) that the two regions are separated by more than the threshold distance, the process 3200 displays (at 3230) the target region without animating from the original region to the target region.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Neely and Forstall as each inventions relates to navigating within a virtual environment. Adding the teaching of Forstall provides Burns, and Neely with the ability to transition between navigation viewpoints based on a distance threshold. One of ordinary skills would have been motived to modify Burns and Neely to provide a faster approach of selecting different viewing angles with a single selection without being required to scroll through multiple viewing angles to reach a viewing angle of focus.
Burns does not explicitly teach: the gesture specifying a movement to navigate from the first viewpoint to a second viewpoint of the three dimensional digital content in the user interface without contacting the user interface;
However, Poupyrev teaches: the gesture specifying a movement to navigate from the first viewpoint to a second viewpoint of the three dimensional digital content in the user interface without contacting the user interface; (Poupyrev − [0038] FIG. 2 depicts a procedure 200 and FIG. 3 depicts a system 300 in an example implementation in which inputs involving movement of body parts of a user that impart haptic feedback to the user are used to initiate operations of the computing device. [0056] For example, movements of the fingers of the hand of the user 808 may mimic interaction with a virtual tool, such as a control knob 810. Operation may be associated with this virtual control, such as to navigate through different content (i.e. playlist). The different content being a plurality of different viewpoints.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and Forstall with navigation to different viewpoint by gesture recognition without physically touching the computing device. One of ordinary skills would have been motived to modify Burns, Eim, Neely and Forstall to provide gesture detection with virtual tools to improve multitasking by recognizing gestures in three dimensions without physically touching the computer device.
Regarding dependents claim 13, Burns teaches: wherein the user input comprises gesture the method further comprising: (Burns − [0023] In some implementations, the virtual-reality computing system 102 may be configured to generate such commands via natural user input from the user 100. Natural user input may include, but is not limited to, voice commands, head pose/motion, gestures, and the user's eye gaze.)
Burns does not explicitly teach: displaying a preview of the second viewpoint of the three dimensional digital content in the user interface simultaneously with at least a portion of the first viewpoint of the three dimensional digital content; and responsive to determining that the gesture has ceased, replacing the display of the first viewpoint of the three dimensional digital content with a display of the second viewpoint of the three dimensional digital content and removing the preview from the user interface.
However, Elm teaches: displaying a preview of the second viewpoint of the three dimensional digital content in the user interface simultaneously with at least a portion of Eim − [0255] FIG. 7 is a diagram for an example of changing playback time and a playback viewing angle of a multi-view video displayed in a mobile terminal according to one embodiment of the present invention. [0256] In this case, the mobile terminal can display a frame 710a corresponding to a first viewing angle area among frames of 360 degrees of a first time of the multi-view video on the display unit. [0257] In this case, the mobile terminal can display a progress bar corresponding to a multi-view video on the display unit. The progress bar may correspond to an interface for indicating such information as a length of the whole video, a currently played time and the like when the video is played. [0262] The mobile terminal can sense a third input signal 733 inputted on the third thumbnail image 720c. The third input signal may for example correspond to a short touch input. Other commands may also be used for the third input signal. As shown in FIG. 7 (d), the mobile terminal can display a frame 710b corresponding to the third thumbnail image 720c.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and Forstall with navigation to different viewpoint by gesture recognition without physically touching the computing device. One of ordinary skills would have been motived to 
Regarding dependents claim 14, Burns does not explicitly teaches: wherein the displaying of the preview is performed in real time during input gesture.
However, Eim teaches: wherein the displaying of the preview is performed in real time during input gesture. (Eim − [0258] In the exemplary embodiment of FIG. 7 (a), the mobile terminal can sense a first input signal 731 inputted on the time indicator 750. In this case, the first input signal 731 may correspond to a drag touch input dragged in the right direction. In this case, the mobile terminal can display the time indicator 750 on a position at which the first input signal 731 is ended.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and Forstall with navigation to different viewpoint by gesture recognition without physically touching the computing device. One of ordinary skills would have been motived to modify Burns, Eim, Neely and Forstall to provide gesture detection with virtual tools to improve multitasking by recognizing gestures in three dimensions without physically touching the computer device.
Regarding independents claim 15, Burns teaches: In a digital medium environment to control navigation of three dimensional digital content, a computing device comprising: a display device; at least one sensor; and a view control module  (Burns − [0025] In some implementations, a combination of user input provided via a user input device and natural user input may be used to generate control commands to perform a navigation of the virtual environment 108. [0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
display three dimensional digital content from a first viewpoint in a primary field of view at the display device, the display of the three dimensional digital content being navigable via motion of a user's head detected using the at least one sensor; (Burns − [0023] In some implementations, the virtual-reality computing system 102 may he configured to generate such commands via natural user input from the user 100. Natural user input may include, but is not limited to, voice commands, head pose/motion, gestures, and the user's eye gaze.)
detect a gesture performed by at least one appendage of the user in relation to the virtual control using the at least one sensor, (Burns − [0025] In some implementations, a combination of user input provided via a user input device and natural user input may be used to generate control commands to perform a navigation of the virtual environment 108. [0026] FIGS. 2-5 show an example rotation of the virtual environment from the perspective shown in FIG. 1 to a different perspective according to the approach discussed above.)
Burns does not explicitly teach: display a virtual control in a peripheral field of view at the display device simultaneously with the three dimensional digital content, the 
However, Eim teaches: display a virtual control in a peripheral field of view at the display device simultaneously with the three dimensional digital content, (Eim − [0248] FIG. 6 is a diagram for an example of an indicator of a multi-view video displayed in a mobile terminal according to one embodiment of the present invention. [0249] Since a multi-view video corresponds to a video of which 360 degrees capture at one time. [0250] In this case, the viewing angle indicator can appear in various ways. Referring to FIG. 6 (a), the viewing angle indicator can appear as an unfolded form of a cube.)
the virtual control including a plurality of different viewpoints that each include a display of the three dimensional digital content from the different viewpoint and are each selectable to navigate from the first viewpoint to the different viewpoint of the three dimensional digital content in the primary field of view; (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.) 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Burns to provide a virtual environment of displaying multiple viewing angles in a 360 environment of Eim to allow a user to control selecting and viewing different FOV (field of view) in real time. One of ordinary skills would have been motived to modify Burns with Eim to provide a faster approach of selecting different viewing angles with a single selection without being required to scroll through multiple viewing angles to reach a viewing angle of focus.
Burns teaches detecting user input and rendering continuous movement from first viewpoint to a second viewpoint (Burns – [0050] Fig. 9) but does not explicitly teach: showing continuous movement of the three dimensional digital content from the first viewpoint to the one of the plurality of different viewpoints by displaying a plurality of transitional viewpoints in response to determining that the first viewpoint and the one of the plurality of different viewpoints include at least one overlapping portion of the three dimensional digital content;
However, Neely teaches: showing continuous movement of the three dimensional digital content from the first viewpoint to the one of the plurality of different viewpoints by displaying a plurality of transitional viewpoints in response to determining that the first viewpoint and the one of the plurality of different viewpoints include at least one overlapping portion of the three dimensional digital content; (Neely − [Col, 2 ll. 5-15] One aspect of the invention is a method for preventing cybersickness comprising acts of: receiving input from a user; determining a first position and a second position from the input; transitioning a virtual viewpoint of the user from the first position to the second position; [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, and Neely as each inventions relates to virtual environment of navigation. Adding the teaching of Neely provides Burns and Eim with the ability to transition from one location to another location based on an amount of speed from one scene to another scene. Therefore, providing the benefit of reducing cyber sickness in a virtual environment.
and transitioning directly from the first viewpoint to the one of the plurality of different viewpoints in response to determining that the first viewpoint does not include a portion of the three dimensional digital content included in the one of the plurality of different viewpoints. (Forstall − [0307-0308] When the process 3200 determines (at 3215) that the original and target regions do not overlap, the process 3200 determines (at 3220) whether the two regions are separated by more than a threshold distance. In some embodiments, the process 3200 computes this threshold distance dynamically based on the current zoom levels of the original region and the target region. When the process 3200 determines (at 3220) that the two regions are separated by more than the threshold distance, the process 3200 displays (at 3230) the target region without animating from the original region to the target region.)
Burns does not explicitly the gesture selecting one of the plurality of different via the virtual control without contacting the computing device; and control navigation of the display of the three dimensional digital content in the primary field of view to the one of the plurality of different viewpoints in response to detecting the gesture by:
the gesture selecting one of the plurality of different via the virtual control without contacting the computing device; and control navigation of the display of the three dimensional digital content in the primary field of view to the one of the plurality of different viewpoints in response to detecting the gesture by: (Poupyrev − [0038] FIG. 2 depicts a procedure 200 and FIG. 3 depicts a system 300 in an example implementation in which inputs involving movement of body parts of a user that impart haptic feedback to the user are used to initiate operations of the computing device. [0056] For example, movements of the fingers of the hand of the user 808 may mimic interaction with a virtual tool, such as a control knob 810. Operation may be associated with this virtual control, such as to navigate through different content (i.e. playlist). The different content being a plurality of different viewpoints.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and 
Regarding dependents claim 16, Burns teaches: wherein the display of the three dimensional digital content is immersive to appear via at least some of the plurality of different viewpoints in the user interface as at least partially surrounding the user. (Burns – [0033] As shown in FIG. 3, the virtual-reality computing system 102 rotates the virtual environment 108 from the initial perspective 206 (shown in FIG. 2) to an intermediate perspective 300 based on a rotation command. In one example, the perspective of the virtual environment 108 is rotated based on the user's gaze 110 moving to an updated gaze target 302 subsequent to the begin-rotation command. [0036] As shown in FIG. 4, the virtual-reality computing system 102 continues to rotate the virtual environment 108 from the intermediate perspective 300 (shown in FIG. 3) to an updated perspective 400 based on the rotation command.)
Regarding dependents claim 22, Burns does not explicitly teach: wherein the plurality of different viewpoints comprises at least four different viewpoints.
However, Eim teaches: wherein the plurality of different viewpoints comprises at least four different viewpoints. (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and Forstall with navigation to different viewpoint by gesture recognition without physically touching the computing device. One of ordinary skills would have been motived to modify Burns, Eim, Neely and Forstall to provide gesture detection with virtual tools to improve multitasking by recognizing gestures in three dimensions without physically touching the computer device.
Regarding dependents claim 23, Burns does not explicitly teach: wherein the plurality of different viewpoints comprises at least four different viewpoints.
However, Eim teaches: wherein the plurality of different viewpoints comprises at least four different viewpoints. (Eim − [0248-0252] Fig. 6(a) diagram is an example of multi-view video displayed as an unfolded form of a cube which includes the viewing angle of the multi-view video showed in Fig. 5(c). For the illustrative purposes, an exemplary embodiment having an exemplary viewing angle indicator shown in Fig. 7 to Fig. 25 includes a first viewing angle 611, a second viewing angle 612, a third viewing angle 613, a fourth viewing angle 614, a fifth viewing angle 615 and a sixth viewing angle 616. Fig. 6(b) a viewing angle indicator can appear in a cube form similar to the scheme of Fig. 6(a). Although a viewing angle area of a multi-view video is explained in a manner of being divided into 6 areas in the present invention, this is done only for illustrative purposes, the number of viewing angle areas can be increased or decreased depending on a given configuration.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and Forstall with navigation to different viewpoint by gesture recognition without physically touching the computing device. One of ordinary skills would have been motived to modify Burns, Eim, Neely and Forstall to provide gesture detection with virtual tools to improve multitasking by recognizing gestures in three dimensions without physically touching the computer device.
Regarding dependents claim 28, Burns teaches: wherein the three dimensional digital content comprises one of a 360 degree digital image, a virtual reality environment, or an augmented reality environment. (Burns − [0056] In such augmented-reality implementations, the virtual-reality computing system 1000 may be configured to visually present augmented-reality objects that appear body-locked and/or world-locked.
Regarding dependents claim 29, Burns teaches: wherein transitioning directly from the first viewpoint to the one of the plurality of different viewpoints comprises (Burns – [0050] Fig. 9 For example, the navigation command may include a rotation, a translation, or a combination of a rotation and a translation. At 912, the method 900 includes adjusting the field of view of the virtual environment from the first perspective to a second perspective based on the navigation command.)
Burns does not explicitly teach: ceasing display of the three dimensional digital content until displaying the three dimensional digital content from the one of the plurality of different viewpoints.
However, Neely teaches: ceasing display of the three dimensional digital content until displaying the three dimensional digital content from the one of the plurality of different viewpoints. (Neely − [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene))
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and 
Regarding dependents claim 30, Burns teaches: wherein the three dimensional digital content comprises one of a 360 degree digital image, a virtual reality environment, or an augmented reality environment. (Burns − [0056] In such augmented-reality implementations, the virtual-reality computing system 1000 may be configured to visually present augmented-reality objects that appear body-locked and/or world-locked.)
Regarding dependents claim 31, Burns teaches: wherein transitioning directly from the first viewpoint to the one of the plurality of different viewpoints comprises (Burns – [0050] Fig. 9 For example, the navigation command may include a rotation, a translation, or a combination of a rotation and a translation. At 912, the method 900 includes adjusting the field of view of the virtual environment from the first perspective to a second perspective based on the navigation command.)
Burns does not explicitly teach: ceasing display of the three dimensional digital content until displaying the three dimensional digital content from the one of the plurality of different viewpoints.
However, Neely teaches: ceasing display of the three dimensional digital content until displaying the three dimensional digital content from the one of the plurality of different viewpoints. (Neely − [Col. 5 lines 25-45] System Overview, Utilizing a technique referred to as an Anti-Vection Jump.  At a speed threshold, the scene is optionally faded into a brief “blanking” interval. During blanking the viewpoint, the scene is faded from the first viewpoint and back to full screen resolution to the destination viewpoint. [Col. 7 lines 5-15] As known as “blanking”, instead of showing the user a first transition scene followed by a second scene corresponding to the second transition point. The scene displayed to the user may go dark in between the first scene and the second scene))
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and Forstall with navigation to different viewpoint by gesture recognition without physically touching the computing device. One of ordinary skills would have been motived to modify Burns, Eim, Neely and Forstall to provide gesture detection with virtual tools to improve multitasking by recognizing gestures in three dimensions without physically touching the computer device.
Regarding dependents claim 32, Burns teaches: wherein the three dimensional digital content comprises one of a 360 degree digital image, a virtual reality environment, or an augmented reality environment. (Burns − [0056] In such augmented-reality implementations, the virtual-reality computing system 1000 may be configured to visually present augmented-reality objects that appear body-locked and/or world-locked.
Regarding dependents claim 33, Burns does not explicitly teach: wherein the at least one appendage comprises a finger of the user and the at least one sensor is configured to detect the gesture responsive to the finger pointing at, and lifting away from, the one of the plurality of different viewpoints.
However, Poupyrev teaches: wherein the at least one appendage comprises a finger of the user and the at least one sensor is configured to detect the gesture responsive to the finger pointing at, and lifting away from, the one of the plurality of different viewpoints. (Poupyrev − [0021-0023] Accordingly, gesture detection haptic and virtual tool techniques are described. For example, a user movement of a forefinger. [0050] fingers of user’s hand moving forward (708) involving contact and planar movement. Other operations are also available to the user.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Burns, Eim, Neely, Forstall and Poupyrev as each inventions relates to navigating within a virtual environment. Adding the teaching of Poupyrev provides Burns, Eim, Neely and Forstall with navigation to different viewpoint by gesture recognition without physically touching the computing device. One of ordinary skills would have been motived to modify Burns, Eim, Neely and Forstall to provide gesture detection with virtual tools to improve multitasking by recognizing gestures in three dimensions without physically touching the computer device.
Regarding dependents claim 34, Burns teaches: wherein the at least one sensor is configured to detect the gesture using non-visible wavelengths. (Burns − [0062-0063] [0067] image sensors, including a combination of sensors mounted on the head mount wear for detecting movement. Infrared signals that are not visible to a user eye.) 
Poupyrev teaches: wherein the at least one sensor is configured to detect the gesture using non-visible wavelengths. (Poupyrev – [0004] In one example, movements are detected that involve contact in three-dimensional space, such as through use of radio waves, camera based techniques, and so forth.) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177 

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177